Lamar, J.
Even if, under the decision in Fla. R. Co. v. Varnedoe, 81 Ga. 175 (7), the letters be construed as the individual contract of Hoadley, and therefore incapable of ratification, the company, by reference or otherwise, could adopt the same terms as therein stated, and the plaintiff may give proof thereof before the jury. The petition alleges the employment of the plaintiff by the defendant, performance of the services, with a statement of the items of the work done, and the amount to which he was entitled. With or without the letters, there was enough in the petition to withstand a general motion to dismiss after the first term. S. C. R. Co. v. Augusta Co., 111 Ga. 425.

Judgment affirmed.


By five Justices.